Name: Commission Implementing Regulation (EU) 2015/2076 of 18 November 2015 opening and providing for the administration of Union import tariff quotas for fresh and frozen pigmeat originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: foodstuff;  international trade;  Europe;  animal product;  trade;  tariff policy
 Date Published: nan

 19.11.2015 EN Official Journal of the European Union L 302/51 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2076 of 18 November 2015 opening and providing for the administration of Union import tariff quotas for fresh and frozen pigmeat originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (c) and (d) of Article 187 thereof, Whereas: (1) By Council Decision 2014/668/EU (2), the Council authorised the signing, on behalf of the European Union, and provisional application, of the Association Agreement between the European Union and its Member States, of the one part, and the Ukraine, of the other part (the Agreement). The Agreement provides for the elimination of customs duties on imports of goods originating in Ukraine in accordance with its Annex I-A to Chapter I. The Appendix to that Annex I-A provides for import tariff quotas for pigmeat. (2) Pending the entry into force of the Agreement, in accordance with Regulation (EU) No 374/2014 of the European Parliament and of the Council (3), import tariff quotas for pigmeat for 2014 and 2015 were opened and managed in accordance with Commission Implementing Regulation (EU) No 414/2014 (4). (3) The Agreement will be provisionally applied as of 1 January 2016. It is therefore necessary to open annual import tariff quota periods from 1 January 2016 onwards. In order to give due weight to the supply requirements of the existing and emerging production, processing and consumption market in the Union pigmeat sector in terms of competitiveness, certainty and continuity of supply and the need to safeguard the equilibrium of that market, it is appropriate that those quotas are administered by the Commission in accordance with Article 184(2)(b) of Regulation (EU) No 1308/2013. (4) Article 6(3) of Commission Regulation (EC) No 1301/2006 (5) provides that the Commission Regulations governing a given import tariff quota may provide for the application of a system according to which the quotas are managed by attributing import rights as a first step and issuing import licences as a second. Such a system would allow operators that have obtained import rights to decide during the quota period and based upon their actual trade flows, at what moment they wish to apply for import licences. (5) Commission Regulation (EC) No 376/2008 (6) lays down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products. That Regulation should apply to import licences issued under this Regulation, save where derogations are appropriate. (6) Furthermore, the provisions of Regulation (EC) No 1301/2006 which concern applications for import rights, the status of applicants and the issue of import licences, should apply to import licences issued pursuant to this Regulation, without prejudice to additional conditions laid down in this Regulation. (7) For appropriate administration of the tariff quotas, a security should be lodged at the time of submission of an import rights application and at the time of issue of an import licence. (8) Operators should be obliged to apply for import licences for all the import rights allocated, respecting the obligation referred to in Article 23(1) of Commission Delegated Regulation (EU) No 907/2014 (7). (9) Commission Implementing Regulation (EU) No 1001/2013 (8) has replaced some CN codes in Annex I to Council Regulation (EEC) No 2658/87 (9) by new CN codes which now differ from those referred to in the Appendix to Annex I-A to Chapter I of the Agreement. The new CN codes should therefore be reflected in Annex I to this Regulation. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Opening and management of tariffs quotas 1. This Regulation opens and manages, from 2016, annual import tariff quotas for the products indicated in Annex I, for the period from 1 January until 31 December. 2. The quantity of products covered by the quotas referred to in paragraph 1, the applicable rate of customs duty and the order numbers shall be as set out in Annex I. 3. The import tariff quota referred to in paragraph 1 shall be managed in accordance with the method referred to in Article 184(2)(b) of Regulation (EU) No 1308/2013 and by attributing import rights as a first step and issuing import licences as a second step. 4. Regulations (EC) No 1301/2006 and (EC) No 376/2008 shall apply, unless otherwise provided for in this Regulation. Article 2 Import tariff quota periods The quantity of the products set for the annual import tariff quota for each order number set out in Annex I shall be subdivided into four subperiods, as follows: (a) 25 % from 1 January to 31 March; (b) 25 % from 1 April to 30 June; (c) 25 % from 1 July to 30 September; (d) 25 % from 1 October to 31 December. Article 3 Import rights applications and allocation of import rights 1. Applications for import rights shall be submitted in the first 7 days of the month preceding each of the subperiods referred to in Article 2. 2. A security of EUR 20 per 100 kilograms shall be lodged at the time of submission of an import rights application. 3. Applicants for import rights shall, when presenting their first application for a given quota year, submit the proof that a quantity of pigmeat products falling under CN codes 0203 has been imported by them or on their behalf under the relevant customs provisions (the reference quantity). Such proof shall relate to the 12 months' period ending 1 month before their first application. A company formed by the merger of companies, each having an imported reference quantity, may combine those reference quantities as a basis for its application. 4. The total quantity of products covered by an application for import rights submitted in one of the subperiods referred to in Article 2 shall not exceed 25 % of the applicant's reference quantity. A competent authority shall reject applications not complying with this rule. 5. Member States shall notify the Commission, by the 14th day of the month in which applications are submitted, of the total quantities, including nil returns, of all applications, expressed in kilograms of product weight and broken down by order number. 6. Import rights shall be awarded as from the 23rd day of the month in which applications are submitted and at the latest by the last day of that month. 7. Where the application of the allocation coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 results in fewer import rights to be allocated than had been applied for, the security lodged in accordance with Article 3(2) of this Regulation shall be released proportionally without delay. 8. Import rights shall be valid from the first day of the subperiod for which the application has been submitted until 31 December of each import tariff quota period. Import rights shall not be transferable. Article 4 Import licence applications and allocation of import licences 1. The release into free circulation of the quantities awarded under the import tariff quotas referred to in Article 1(1) shall be subject to the presentation of an import licence. 2. Import licence applications shall cover the total quantity of import rights allocated. The obligation referred to in Article 23(1) of Delegated Regulation (EU) No 907/2014 shall be respected. 3. Import licence applications shall be submitted only in the Member State where the applicant has applied for and obtained import rights under the quotas referred to in Article 1(1). 4. A security of EUR 50 per 100 kilograms shall be lodged by the operator at the time of submission of the import licence application. Each issue of an import licence shall result in a corresponding reduction of the import rights obtained and the security lodged for import rights shall be released proportionally without delay. 5. Import licences shall be issued upon application by and in the name of the operator who has obtained the import rights. 6. Import licence applications shall refer to only one order number. They may concern several products covered by different CN codes. In that case, all the CN codes and their descriptions shall be entered in boxes 15 and 16 of the licence application and the licence respectively. 7. Import licence applications and import licences shall contain: (a) in box 8, the name Ukraine as country of origin and box yes marked by a cross; (b) in box 20, one of the entries listed in Annex II. 8. Each import licence shall mention the quantity for each CN code. 9. An import licence shall be valid for 30 days from the actual day of issue of the licence within the meaning of Article 22(2) of Regulation (EC) No 376/2008. The term of validity of the import licence shall, however, expire on 31 December of each import tariff quota period at the latest. Article 5 Notifications to the Commission 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission not later than the 10th day of the month following the last day of each subperiod, of the quantities, including nil returns, covered by licences they have issued during that subperiod. 2. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, including nil returns, covered by unused or partially used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued: (a) together with the notifications referred to in Article 3(5) of this Regulation regarding the applications submitted for the last subperiod; (b) for quantities not yet notified at the time of the first notification provided for in point (a), by 30 April following the end of each import tariff quota period at the latest. 3. No later than 30 April following the end of each import tariff quota period, Member States shall notify the Commission of the quantities of products, which were actually released into free circulation during that quota period. 4. In the case of the notifications referred to in paragraphs 1, 2 and 3, the quantity shall be expressed in kilograms of product weight and broken down by order number. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (3) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (4) Commission Implementing Regulation (EU) No 414/2014 of 23 April 2014 opening and providing for the administration of Union import tariff quotas for fresh and frozen pigmeat originating in Ukraine (OJ L 121, 24.4.2014, p. 44). (5) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). (6) Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (OJ L 114, 26.4.2008, p. 3). (7) Commission Delegated Regulation (EU) No 907/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, securities and use of euro (OJ L 255, 28.8.2014, p. 18). (8) Commission Implementing Regulation (EU) No 1001/2013 of 4 October 2013 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 290, 31.10.2013, p. 1). (9) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX I Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products shall be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes. Order number CN codes Description of goods Quantity in tonnes (net weight) Duty applicable (EUR/t) 09.4271 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of domestic swine, fresh, chilled or frozen 20 000 0 09.4272 0203 11 10 0203 12 19 0203 19 11 0203 19 15 0203 19 59 0203 21 10 0203 22 19 0203 29 11 0203 29 15 0203 29 59 Meat of domestic swine, fresh, chilled or frozen, excluding hams, loins and boneless cuts 20 000 0 ANNEX II Entries referred to in Article 4(7)(b)  In Bulgarian: Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  Ã ·Ã ° Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã µÃ ½Ã ¸Ã µ (Ã Ã ¡) 2015/2076  In Spanish: Reglamento de EjecuciÃ ³n (UE) 2015/2076  In Czech: ProvÃ ¡dÃ cÃ ­ naÃ Ã ­zenÃ ­ (EU) 2015/2076  In Danish: GennemfÃ ¸relsesforordning (EU) 2015/2076  In German: DurchfÃ ¼hrungsverordnung (EU) 2015/2076  In Estonian: RakendusmÃ ¤Ã ¤rus (EL) 2015/2076  In Greek: Ã Ã ºÃ Ã µÃ »Ã µÃ Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) 2015/2076  In English: Implementing Regulation (EU) 2015/2076  In French: RÃ ¨glement d'exÃ ©cution (UE) 2015/2076  In Croatian: Provedbena uredba (EU) 2015/2076  In Italian: Regolamento di esecuzione (UE) 2015/2076  In Latvian: Ã ªstenoÃ ¡anas regula (ES) 2015/2076  In Lithuanian: Ã ®gyvendinimo reglamentas (ES) 2015/2076  In Hungarian: (EU) 2015/2076 vÃ ©grehajtÃ ¡si rendelet  In Maltese: Regolament ta' Implimentazzjoni (UE) 2015/2076  In Dutch: Uitvoeringsverordening (EU) 2015/2076  In Polish: RozporzÃ dzenie wykonawcze (UE) 2015/2076  In Portuguese: Regulamento de ExecuÃ §Ã £o (UE) 2015/2076  In Romanian: Regulamentul de punere Ã ®n aplicare (UE) 2015/2076  In Slovak: VykonÃ ¡vacie nariadenie (EÃ ) 2015/2076  In Slovene: Izvedbena uredba (EU) 2015/2076  In Finnish: TÃ ¤ytÃ ¤ntÃ ¶Ã ¶npanoasetus (EU) 2015/2076  In Swedish: GenomfÃ ¶randefÃ ¶rordning (EU) 2015/2076